             Case 2:20-cv-00856-TSZ Document 130 Filed 03/26/21 Page 1 of 1




 1

 2

 3
                            UNITED STATES DISTRICT COURT
 4                         WESTERN DISTRICT OF WASHINGTON
                                     AT SEATTLE
 5
       MacNEIL AUTOMOTIVE PRODUCTS
 6     LIMITED d/b/a WEATHERTECH; and
       MacNEIL IP LLC,
 7
                            Plaintiffs,
 8                                                    C20-856 TSZ
           v.
 9                                                    MINUTE ORDER
       JINRONG (SH) AUTOMOTIVE
10     ACCESSORY DEVELOPMENT CO.,
       LTD.; and RUI DAI,
11
                            Defendants.
12
          The following Minute Order is made by direction of the Court, the Honorable
13
     Thomas S. Zilly, United States District Judge:
14        (1)    Plaintiffs’ motion, docket no. 125, to deny a pending motion for summary
   judgment and for entry of default judgment as a sanction, is RENOTED to May 21, 2021,
15 and will be considered together with the motion for summary judgment, docket no. 91,
   filed by Jinrong (SH) Automotive Accessory Development Co., Ltd. (“Jinrong”). Any
16 response and any reply relating to plaintiffs’ motion to deny Jinrong’s motion for
   summary judgment and for entry of default judgment against Jinrong shall be due in
17 accordance with LCR 7(d)(3).

18          (2)   The Clerk is directed to send a copy of this Minute Order to all counsel of
     record.
19
            Dated this 25th day of March, 2021.
20

21                                                   William M. McCool
                                                     Clerk
22
                                                     s/Gail Glass
23                                                   Deputy Clerk

     MINUTE ORDER - 1
